NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                      Electronically Filed
                                                      Intermediate Court of Appeals
                                                      CAAP-XX-XXXXXXX
                                                      03-NOV-2021
                                                      09:42 AM
                                                      Dkt. 18 ODSD
                               NO. CAAP-XX-XXXXXXX


                     IN THE INTERMEDIATE COURT OF APPEALS

                             OF THE STATE OF HAWAI#I

               In the Matter of the Tax Appeal of DLMC, INC.,
                     dba KAMA#AINA HEALTHCARE SERVICES,

   DLMC, INC., dba KAMA#AINA HEALTHCARE SERVICES, Appellant, v.
         STATE OF HAWAI#I DEPARTMENT OF TAXATION, Appellee


            ORDER DISMISSING APPEAL WITHOUT PREJUIDCE
   (By:  Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
          Upon review of the record, it appears that:
          (1) On September 16, 2021, DLMC, Inc. dba Kama#aina
Healthcare Services (DLMC) filed, through its attorney Kalani A.
Morse (Morse), a "Notice of Appeal to Tax Appeal Court" (Notice
of Appeal) in this court, commencing the instant case;
           (2) In the Notice of Appeal, DLMC appears to seek
appellate relief from the Tax Appeal Court of the State of
Hawai#i (Tax Appeal Court), and not from this court. It thus
appears that DLMC intended to file the Notice of Appeal with the
Tax Appeal Court but inadvertently filed the Notice of Appeal in
this court;1
          (3) DLMC and the State of Hawai#i Department of
Taxation (Department of Taxation) subsequently filed other
documents in this case that pertain to the Notice of Appeal and
thus also appear to be inadvertently filed in this court; and



         1
             Morse is cautioned to ensure that documents are filed with the proper
court.

                                          1
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (4) Documents filed by DLMC and the Department of
Taxation in this case should thus be transferred to the Tax
Appeal Court pursuant to Hawai#i Court Records Rules Rule 3.3,
and the instant case, Case No. CAAP-XX-XXXXXXX, should be
dismissed without prejudice.
          Therefore, IT IS HEREBY ORDERED that the appellate
clerk shall electronically send all documents filed in Case
No. CAAP-XX-XXXXXXX to the clerk of the Tax Appeal Court.
          IT IS FURTHER ORDERED that the appeal in Case No. CAAP-
XX-XXXXXXX is dismissed without prejudice.
          IT IS FURTHER ORDERED that the appellate clerk shall
serve a copy of this order on the clerk of the Tax Appeal Court.
          DATED: Honolulu, Hawai#i, November 3, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2